Name: Commission Regulation (EEC) No 1573/92 of 19 June 1992 re-establishing the levying of customs duties on products falling within CN code 3923 21 00, originating in Malaysia, to which the preferential arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  marketing
 Date Published: nan

 20. 6. 92 Official Journal of the European Communities No L 166/9 COMMISSION REGULATION (EEC) No 1573/92 of 19 June 1992 re-establishing the levying of customs duties on products falling within CN code 3923 21 00, originating in Malaysia, to which the preferential arrangements set out in Council Regulation (EEC) No 3831/90 apply the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 3923 21 00, originating in Malaysia, the individual ceiling was fixed at ECU 4 829 000 ; whereas, on 15 May 1992, imports of these products into the Community originar ting in Malaysia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1 992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION Whereas, pursuant to Articles 1 and 6 of that Regulation, suspension of customs duties is accorded for 1992 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I : Article 1 Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of As from 23 June 1992, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Malaysia : Order No CN code Description 10.0480 3923 21 00 Sacks and bags (including cones)  Of polymers of ethylene Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12 . 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 . 7. 2. 1992, p. 1 ).